DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending and have been examined and prosecuted below. 
Information Disclosure Statement
The IDS submitted 07/19/2021 has been reviewed and considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "220" and "134" have both been used to designate user (see specification para 0030 “ a first user”, page 0068 “ other user”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In light of the specification the term “gamified” interface is interpreted to be an interactive interface with imaging depicting credit score for selection and analysis.  The specification discloses “gamified” as an interactive interface see FIG. 3 and FIG. 4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-10:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method steps (1) generating a gamified [interactive] user interface, the interactive interface depicting first credit score and data (2) the interactive interface selecting credit score (3) conducting analytics on data associated with second user according to rules (4) determining operations of credit model to modify credit score associated with second user from first credit score to second credit score (5) generating second interactive interface depicting second credit score and proposed change to information associated with user (6) detecting selection of an actionable display element (7) transmitting messages to modify credit score associated with second user and (8) conducting analytics on change in credit score over time.   The claimed limitations which under its broadest reasonable interpretation, covers performance of commercial activity.  When considered as a whole the claimed subject matter is directed toward selecting a credit score and conducting an analysis on user information and/or financial data to determine operations of credit score modification from a first score to a second score and outputting the result of credit score modification over time.  Such concepts can be found in the abstract category of commercial activity, a sub-category of the abstract category “methods of Organizing human activity”.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) generating a gamified [interactive] user interface depicting first credit score and data – a common business practice of using an interactive interface to depict financial data and user selection (2) the interactive interface selecting credit score – common business practice to use animation to depict data activity (3) conducting analytics on data associated with second user according to rules- common business practice to analyze credit score activity (4) determining operations of credit model to modify credit score associated with second user from first credit score to second credit score -common business practice to update credit scores based on credit model output of analyzed credit score activity (5) generating second gamified [interactive] interface depicting second credit score and proposed change to information associated with user- common business practice to use anime to display model output (6) detecting selection of an actionable display element – common business practice to select actions on an interactive interface(7) transmitting messages to modify credit score associated with second user- insignificant extra solution activity  and (8) conducting analytics on change in credit score over time – common business practice to analyze changes in credit score over time. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the additional element “gamified” user interface limitations “generating first gamified user interface depicting credit score and selecting second credit score”, “generating second gamified user interface depicting second credit score and displaying proposed change to information” or “responsive to detecting selection of an actionable display element rendered as part of the second gamified user interface, transmitting” as the claimed limitations do not provide any technology to perform the recited functions.   The specification as illustrated in FIG. 3 and 4 makes clear, that the “gamified” user interface is merely an interactive interface that uses images related to credit score analysis to provide to the user credit information and modelling information in the form of a combination of images and text.  The “gamified” user interface generation and selection steps are recited at a high level of generality and the “gamified” user interface is operating in its ordinary capacity to perform basic interface functions of displaying data and providing input interaction to use the inputs to receive user information.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
Limitations 1 and 2 are directed toward generating an interface depicting credit score/data and selecting credit score.   The combination of limitations 1-2 and 3-6 is directed toward conducting an analysis to modify the first credit score to second credit score and outputting the result and proposed changes for data – see Electric Power Group.  The combination of limitations 1-6 and 7-9 is directed toward detecting selection of actionable display, and transmitting the credit score while conducting analysis on change to credit score over time- common business practice of transmitting the result of the analysis conducted.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather credit analysis and credit score modification.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter is directed toward selecting a credit score and conducting an analysis on user information and/or financial data to determine operations of credit score modification from a first score to a second score and outputting the result.  The concept of receiving data, analyzing the data and outputting the result of a commercial activity or abstract concept has been determined to be insufficient to transform abstract subject matter into patent eligible subject matter. (Electric Power Group).  Accordingly the claim limitations as a whole fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of selecting a credit score, analyzing user information and/or financial data to determine operations of credit score modification from a first score to a second score and transmitting the results which is a process directed toward a business practice.    The “gamified” user interface and model to analyze the data is merely the technical environment the abstract concept is confined to.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to modify credit scores over time based on information analysis of user information and/or financial data and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim beyond the abstract idea is a gamified [interactive] user interface- which is purely functional and generic.  Nearly every interactive user interface is capable of interactive functions including selection function and display functions.  As a result the “gamified user interface” fails to offer meaningful limitations beyond generally linking the use of the method to a particular technical environment.  Although the claim limitations recite conducting analytics the step is not tied to any technology.  The transmitting message step is equally silent as to what technology is performing the claimed transmitting step.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a “gamified” user interface to depict data and provide selection functions  ----are some of the most basic functions of a user interface. All of these user interface functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “generating”, “depicting”, “selection” ... are functions can be achieved by any general purpose user interface without special programming". None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic user interface to perform generic user interface functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Pub No. 2007/0112668 A1 by Celano et al; US Patent No. 10,817935 B1 by Joglekar et al; US Patent No. 10,803,517 B2 by Szollar; US Patent No. 10,504,385 B1 by Harris et al; US Pub No. 2010/0082476 A1 by Bowman; US Pub No. 2012/0095894 A1 by Campbell et al 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward providing access to an interface and sending/receiving information – insignificant extra solution activity.  Dependent claim 3 is directed toward generating a summary report – a common business practice.  Dependent claim 4 is directed toward removing data from a report and providing a share link to users to share link- a common business practice.  Dependent claim 5 is directed toward first user a lender a second user a borrower and third user a second user/lender- a common business practice.  Dependent claim 6 is directed toward providing a share link to a third user to access the third user to generate user interface including credit modification model- a common business process.  Dependent claims 7 is directed toward retrieving data and conducting analytics to match loan with credit model- a common business practice.  Dependent claim 8 is directed toward conducting analytics, aggregating data and providing access to summary report- a common business practice.  Dependent claim 9 is directed toward data content- non-functional descriptive subject matter  Dependent claim 10 is directed toward detecting selection of display and transmitting messages and initiating a loan-  a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-10 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 11-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium, as in independent Claim 11 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Manufacture claim 11 recites an instructional process steps (1) generating a gamified [interactive] user interface, the interactive interface depicting first credit score and data and selecting credit score (2) conducting analytics on data associated with second user according to rules and analytics includes determination of operations for credit modification (3) conduct analytics on change of credit score.   The claimed limitations which under its broadest reasonable interpretation, covers performance of commercial activity.  When considered as a whole the claimed subject matter is directed toward selecting a credit score and conducting an analysis on credit score modification.  Such concepts can be found in the abstract category of commercial activity, a sub-category of the abstract category “methods of Organizing human activity”.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) generating a gamified [interactive] user interface, the interactive interface depicting first credit score and data and selecting credit score – a common business practice to apply GUIs to perform business process to implement an abstract idea (2) conducting analytics on data associated with second user according to rules and analytics includes determination of operations for credit modification – a common business practice of analyzing financial data (3) conduct analytics on change of credit score. – common business practice to analyze changes in credit score over time. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the additional element “gamified” user interface limitations “generating first gamified user interface depicting credit score and selecting second credit score” as the claimed limitations do not provide any technology to perform the recited functions.   The specification as illustrated in FIG. 3 and 4 makes clear, that the “gamified” user interface is merely an interactive interface that uses images related to credit score analysis to provide to the user credit information and modelling information in the form of a combination of images and text.  The “gamified” user interface generation and selection steps are recited at a high level of generality and the “gamified” user interface is operating in its ordinary capacity to perform basic interface functions of displaying data and providing input interaction to use the inputs to receive user information.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
Limitations 1 and 2 are directed toward generating an interface depicting credit score/data and selecting credit score and conducting analysis on data for credit modification- a common business practice.   The combination of limitations 1-2 and 3 is directed toward conducting an analysis to modify the first credit score conducting an analysis to change credit score – a common business practice. The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather credit analysis and credit score modification.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter is directed toward selecting a credit score and conducting an analysis on user information and/or financial data to determine operations of credit score modification analysis on change of credit score.  The concept of receiving data, analyzing the data of the abstract concept has been determined to be insufficient to transform abstract subject matter into patent eligible subject matter.  Accordingly the claim limitations as a whole fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of selecting a credit score, analyzing user information and/or financial data to determine operations of credit score modification from a first score to a second score and transmitting the results which is a process directed toward a business practice.    The “gamified” user interface and model to analyze the data is merely the technical environment the abstract concept is confined to.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to modify credit scores over time based on information analysis of user information and/or financial data and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional element recited in the claim beyond the abstract idea include a non-transitory computer readable medium read by a processor to execute a gamified scenario logic, a financial model logic and a progress report logic- which is purely functional and generic.   The gamified scenario logic to perform the operation of generating at a high level of generality a “gamified” user interface; a financial model logic to perform at a high level of generality to conduct analytics on financial data, a progress report logic at a high level of generality conduct analysis of data.   Nearly every interactive user interface is capable of interactive functions including selection function and display functions.  As a result the “gamified user interface” fails to offer meaningful limitations beyond generally linking the use of the method to a particular technical environment.  Although the claim limitations recite conducting analytics by financial model logic and progress report logic recited at a high level or generality and merely automates the analytics of data.  Therefore, the logic acts as a generic logic to perform the abstract idea.  The “gamified user interface”, also perform generic user interface functions that operate in user interface ordinary capacity.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a “gamified” user interface to depict data and provide selection functions and “logics” to analyze data  ----are some of the most basic functions of a user interface and logics. All of these user interface functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “generating”, “depicting”, “selection” ... are functions can be achieved by any general purpose user interface without special programming". None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic user interface to perform generic user interface functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Pub No. 2007/0112668 A1 by Celano et al; US Patent No. 10,817935 B1 by Joglekar et al; US Patent No. 10,803,517 B2 by Szollar; US Patent No. 10,504,385 B1 by Harris et al; US Pub No. 2010/0082476 A1 by Bowman; US Pub No. 2012/0095894 A1 by Campbell et al 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 12-20 these dependent claim have also been reviewed with the same analysis as independent claim 11.  Dependent claim 12 is directed toward providing access to an interface and sending/receiving information – insignificant extra solution activity.  Dependent claim 13 is directed toward generating a summary report – a common business practice.  Dependent claim 14 is directed toward removing data from a report and providing a share link to users to share link- a common business practice.  Dependent claim 15 is directed toward first user a lender a second user a borrower and third user a second user/lender- a common business practice.  Dependent claim 16 is directed toward providing a share link to a third user to access the third user to generate user interface including credit modification model- a common business process.  Dependent claims 17 is directed toward retrieving data and conducting analytics to match loan with credit model- a common business practice.  Dependent claim 18 is directed toward conducting analytics, aggregating data and providing access to summary report- a common business practice.  Dependent claim 19 is directed toward data content- non-functional descriptive subject matter  Dependent claim 20 is directed toward detecting selection of display and transmitting messages and initiating a loan-  a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 11. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 12-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 21-22:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, as in independent Claim 21 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Device claim 21 functions corresponds to medium claim 11 instructions.  Therefore, claim 21 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward methods of organizing human activity previously discussed with respect to claim 11.
STEP 2A Prong 2: Device claim 21 functions corresponds to medium claim 11 instructions.  Therefore, claim 21 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 11.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a device comprising a processor, a memory comprising instructions executed by the processor to execute a gamified logic to receive information and generate a user interface, a financial logic to conduct analytics on financial data, and a progress report to conduct analytics on change in data -is purely functional and generic. Nearly every device will include a “processor” and “memory” coupled to the processor and the memory comprising machine readable instructions cause the processor to execute a gamified scenario logic to receive data and generate an interface; a financial logic to conduct analytics on data and a progress report logic to conduct analytics on change in the credit score.   As a result, device and its claimed elements fail to offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
The functions of claim 21 corresponds to instructions of claim 11.  Therefore, claim 21 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 11, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claim—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claim 22 this dependent claim has also been reviewed with the same analysis as independent claim 21.  Dependent claim 22 is directed toward detecting selection on a display and transmitting message – well known and understood technology.  The dependent claim(s) has been examined individually and in combination with the preceding claims, however the claim does not cure the deficiencies of claim 21. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 22 is directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 18-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub No. 2014/0074689 A1 by Lund et al. (Lund) 
In reference to Claim 11:
Lund teaches:
A non-transitory computer readable medium which, when read by a processor,
causes the processor to execute ((Lund) in at least para 0062):
a gamified scenario logic configured to receive information from a first user and to generate a first gamified user interface including depicting a first credit score and information associated with a second user; and selecting a second credit score, wherein the first gamified user interface includes a digitally rendered modifiable image ((Lund) in at least FIG. 4; para 0138);
a financial model logic configured to conduct analytics on the information associated with the second user in accordance with one or more predetermined rule sets to generate a credit modification model, wherein the information associated with the second user includes personally identifiable information or financial data, and wherein conducting analytics includes determination of operations of the credit modification model to modify a credit score associated with the second user from the first credit score to the second credit score ((Lund) in at least FIG. 11, FIG. 16, FIG. 18, FIG. 32; abstract; para 0005, para 0008-0009, para 0055-0056, para 0135, para 0151-0157, para 0161-0162, para 0167-0168, para 0172, para 0222, para 0248, para 0288); and
a progress report logic configured to conduct analytics on a change in the credit score associated with the second user over time to provide a progress report. ((Lund) in at least FIG. 11, FIG. 13, FIG. 16; para 0030, para 0151, para 0157, , para 0161-0163, para 0167-0168, para 0221, para 0236) 
In reference to Claim 12:
Lund teaches:
The non-transitory computer readable medium according to claim 11 (see rejection of claim 11 above), wherein the gamified scenario logic is further configured to 
provide access to the gamified user interface to the second user, and send and receive information from one of the first user or the second user that causes generating a second gamified user interface.((Lund) in at least para 0055, para 0064-0065, para 0086-0089, para 0270-0271 wherein the prior art teaches connecting to lender dashboard)
In reference to Claim 13:
Lund teaches:
The non-transitory computer readable medium according to claim 11 (see rejection of claim 11 above), further including 
a summary report logic configured to generate a summary report that includes one of the first credit score, the second credit score, the credit modification model, or the progress report. ((Lund) in at least FIG. 11, FIG. 13, FIG. 16; para 0026, para 0145, para 0157)
In reference to Claim 18:
Lund teaches:
The non-transitory computer readable medium according to claim 11 (see rejection of claim 11 above), further including 
a group selection logic configured to conduct analytics on the information associated with the second user to determine membership to a group, aggregating information from one or more members of the group to create a group summary report, and providing access to the group summary report to one of an underwriter, a lender, or an employer of the group members. ((Lund) in at least FIG. 11, FIG. 18, FIG 24, FIG. 26; para 0058,  para 0270-0273)
In reference to Claim 19:
Lund teaches:
 The non-transitory computer readable medium according to claim 18 (see rejection of claim 18 above), 
wherein information from the one or more members of the group includes one of a first credit score, a second credit score, a credit modification model, or a progress report. ((Lund) in at least FIG. 11, FIG. 18, FIG 24, FIG. 26; para 0058,  para 0270-0273)
In reference to Claim 21:
Lund teaches:
The network device functions claim 21processes correspond to the instructions of medium claim 11.  The additional limitations recited in claim 21 that go beyond the limitations of claim 11 include the network device system to perform the operation that correspond to instructions of claim 11 include the structure comprising:
a processor ((Lund) in at least para 0006, para 0062, para 0396);
memory communicatively coupled to the processor, the memory comprising machine readable instructions that when executed by the processor cause the processor ((Lund) in at least para 0006, para 0062) to execute the corresponding instructions of claim 11.  Therefore, claim 21 has been analyzed and rejected as previously discussed with respect to claim 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0074689 A1 by Lund et al. (Lund) , and further in view of US Pub No. 2017/0132700 A1 by Kazerani et al. (Kazerani)
In reference to Claim 1:
Lund teaches:
A method for enrolling users to a system ((Lund) in at least abstract), comprising:
responsive to information received from a first user, generating a first gamified user interface ((Lund) in at least FIG. 4; para 0004 ), for:
i) depicting a first credit score and information associated with a second user ((Lund) in at least FIG. 4; para 0138); and
ii) selecting a second credit score ((Lund) in at least FIG. 4; para 0138);
wherein the first gamified user interface includes a digitally rendered modifiable image ((Lund) in at least FIG. 11; para 0135);
conducting analytics on the information associated with the second user in accordance with one or more predetermined rule sets to generate a credit modification model, wherein the information associated with the second user includes personally identifiable information or financial data ((Lund) in at least FIG. 16; abstract; para 0005, para 0008-0009, para 0055-0056, para 0151-0157, para 0167-0168, para 0172, para 0222, para 0248, para 0288)
wherein conducting analytics includes determination of operations of the credit modification model to modify a credit score associated with the second user from the first credit score to the second credit score ((Lund) in at least FIG. 11, FIG. 18, FIG. 32; para 0003, para 0009, para 0055, para 0222, para 0288, para 0334);
generating a second gamified user interface depicting the second credit score, and displaying a proposed change to the information associated with the second user ((Lund) in at least FIG. 11; FIG. 16; para 0022, para 0135);
responsive to detecting a selection of an actionable display element rendered as part of the second gamified user interface, ... resulting in an implementation of the operations of the credit modification model to modify the credit score associated with the second user from the first credit score to the second credit score ((Lund) in at least FIG. 17; para 0030, para 0221); and
conducting analytics on a change in the credit score associated with the second user over time to provide a progress report.((Lund) in at least FIG. 16; Table 4;  para 0236)
Lund does not explicitly teach:
transmitting the one or more messages to a destination, the transmission of the message resulting in an implementation of the operations of the credit modification model to modify the credit score associated with the second user from the first credit score to the second credit score
Kazerani teaches:
transmitting the one or more messages to a destination, the transmission of the message resulting in an implementation of the operations of the credit modification model to modify the credit score associated with the second user from the first credit score to the second credit score...((Kazerani) in at least para 0028-0030, para 0048-0049, para 0096, para 0098-0099)
Both Lund and Kazerani are directed toward analyzing processes to improve user credit score.   Kazerani teaches the motivation of how complex and obfuscated nature of credit scoring makes it difficult for users to manage and improve their credit and providing a solution which monitors user credit activity determines a solution to increase credit scores, send an alert for user approval and when user approves the solution message the system to implement approved solution.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the credit improvement process of Lund to include the process as taught by Kazerani since Kazerani teaches the motivation of how complex and obfuscated nature of credit scoring makes it difficult for users to manage and improve their credit and providing a solution which monitors user credit activity determines a solution to increase credit scores, send an alert for user approval and when user approves the solution message the system to implement approved solution.
In reference to Claim 2:
The combination of Lund and Kazerani discloses the limitations of independent claim 1.  Lund further discloses the limitations of dependent claim 2
The method according to claim 1 (see rejection of claim 1 above), further 
including providing access to the gamified user interface to the second user, and sending and receiving information from one of the first user or the second user that causes generating a second gamified user interface. ((Lund) in at least FIG. 4, FIG. 11-13; para 0004, para 0135, para 0164, para 0222)
In reference to Claim 3:
The combination of Lund and Kazerani discloses the limitations of independent claim 1.  Lund further discloses the limitations of dependent claim 3.
The method according to claim 1 (see rejection of claim 1 above), further including 
generating a summary report that includes one of the first credit score, the second credit score, the credit modification model, or the progress report. ((Lund) in at least FIG. 11, FIG. 13, FIG. 16) 
In reference to Claim 8:
The combination of Lund and Kazerani discloses the limitations of independent claim 1.  Lund further discloses the limitations of dependent claim 8.
The method according to claim 1 (see rejection of claim 1 above), further including 
conducting analytics on the information associated with the second user to determine membership to a group, aggregating information from one or more members of the group to create a group summary report, and providing access to the group summary report to one of an underwriter, a lender, or an employer of the group members((Lund) in at least FIG. 11, FIG. 18, FIG 24, FIG. 26; para 0058,  para 0270-0273)
In reference to Claim 9:
The combination of Lund and Kazerani discloses the limitations of dependent claim 8.  Lund further discloses the limitations of dependent claim 9.
The method according to claim 8 (see rejection of claim 1 above), 
wherein information from the one or more members of the group includes one of a first credit score, a second credit score, a credit modification model, or a progress report. ((Lund) in at least FIG. 11, FIG. 18, FIG 24, FIG. 26; para 0058,  para 0270-0273)
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0074689 A1 by Lund et al. (Lund) in view of US Pub No. 2017/0132700 A1 by Kazerani et al. (Kazerani)as applied to claim 3 above, and further in view of US Pub No. 2014/0379554 A1 by Grossman et al. (Grossman)
In reference to Claim 4:
The combination of Lund and Kazerani discloses the limitations of dependent claim 3.  Lund further discloses the limitations of dependent claim 4.
The method according to claim 3 (see rejection of claim 3 above), further including 
Lund does not explicitly teach:
removing any personally identifiable information from the summary report and providing a share link to one of the first user or the second user to share the summary report with a third user.
Grossman teaches:
removing any personally identifiable information from the summary report and providing a share link to one of the first user or the second user to share the summary report with a third user.((Grossman) in at least para 0014, para 0021, para 0024, para 0027)
Both Lund and Grossman are directed toward credit improvement process  where access can be given to two parties (Grossman para 0271).  Grossman teaches the motivation of removing data in credit score model in order to allow the sharing of credit data without divulging confidential data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the credit improvement process of Lund to include the removing of user data as taught by Grossman since Grossman teaches the motivation of removing data in credit score model in order to allow the sharing of credit data without divulging confidential data.
In reference to Claim 5:
The combination of Lund, Kazerani and Grossman discloses the limitations of dependent claim 4.  Lund further discloses the limitations of dependent claim 5.
The method according to claim 4 (see rejection of claim 4 above), 
wherein the first user is a first lender, the second user is a first borrower, and the third user is one of a second borrower or a second lender.((Lund) in at least FIG. 9; para 0005, para 0009-0010, para 0055, para 0058, para 0086, para 0088, para 0130, para 0196, para 0281, para 0333)
With respect to the limitations “third user, second borrower, second lender, According MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
In reference to Claim 6:
The combination of Lund, Kazerani and Grossman discloses the limitations of dependent claim 4.  Lund further discloses the limitations of dependent claim 6.
The method according to claim 4 (see rejection of claim 4 above), further including 
providing a second share link to the third user to provide access to the third user to generate a third gamified user interface, including a third credit modification model, using information associated with the third user. ((Lund) in at least FIG. 9; FIG. 26, para 0004, para 0042, para 0065, para 0086, para 0283)
With respect to the limitations “second share link to third user”, “generate third ...user interface”, “third credit modification module associated with third user”.  According MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
In reference to Claim 7:
The combination of Lund, Kazerani and Grossman discloses the limitations of dependent claim 4.  Lund further discloses the limitations of dependent claim 7.
The method according to claim 4 (see rejection of claim 4 above), 
retrieving information from one or more lenders and information of one or more loans and conducting analytics to match a loan with the third credit modification model. [directed toward intended use] ((Lund) in at least FIG. 1; para 0055, para 0064-0065, para 0094, para 0284) 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0074689 A1 by Lund et al. (Lund) in view of US Pub No. 2017/0132700 A1 by Kazerani et al. (Kazerani)as applied to claim 1 above, and further in view of US Pub No. 2014/0067650 A1 by Gardiner et al (Gardiner)
In reference to Claim 10:
The combination of Lund and Kazerani discloses the limitations of dependent claim 8.  Lund further discloses the limitations of dependent claim 10.
The method according to claim 1 (see rejection of claim 1 above), further including 
responsive to detecting a selection of an actionable display element rendered as part of the second gamified user interface transmitting the one or more messages [notification] to a destination further includes initiating a loan for the second user based on the second credit score,....((Lund) in at least para 0008, para 0065, para 0221, para 0244- 0245, para 0264, para 0284)
Lund does not explicitly teach:
... the loan being funded when the second user achieves the second credit score
Gardiner teaches:
responsive to detecting a selection of an actionable display element rendered as part of the ...user interface transmitting the one or more messages to a destination includes initiating a loan for the second user based on the second credit score, the loan being funded when the second user achieves the second credit score ((Gardiner) in at least para 0180-0181, para 0190-0191, para 0207, para 0214-0217, para 0219, para 0222, para 0224)
Both Lund and Gardiner teach credit rating updates provided to lenders/dealers for the purpose of a loan.  Gardiner teaches credit ratings continually updated with the motivation in order to borrower credit rating to be determined to be loan qualifying credit rating and teaches the motivation of initiating a loan when a loan qualifying score is updated the updating allows the customer credit profile to be retrieved so that the system matching loan criteria of loan provided for loan funding with the result that based on borrower acceptance the loan is funded.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the credit improvement updates to lenders/dealers of Lund to include the credit updating and lending process of Gardiner since Gardiner teaches credit ratings continually updated with the motivation in order to borrower credit rating to be determined to be loan qualifying credit rating and teaches the motivation of initiating a loan when a loan qualifying score is updated the updating allows the customer credit profile to be retrieved so that the system matching loan criteria of loan provided for loan funding with the result that based on borrower acceptance the loan is funded.
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0074689 A1 by Lund et al. (Lund) as applied to claim 13 above, and further in view of US Pub No. 2014/0379554 A1 by Grossman et al. (Grossman)
In reference to Claim 14:
Lund teaches:
The non-transitory computer readable medium according to claim 13 (see rejection of claim 13 above), wherein the summary report logic is further configured to 
Lund does not explicitly teach:
remove any personally identifiable information from the summary report and provide a share link to one of the first user or the second user to share the summary report with a third user.
.Grossman teaches:
remove any personally identifiable information from the summary report and provide a share link to one of the first user or the second user to share the summary report with a third user. ((Grossman) in at least para 0014, para 0021, para 0024, para 0027)
Both Lund and Grossman are directed toward credit improvement process  where access can be given to two parties (Grossman para 0271).  Grossman teaches the motivation of removing data in credit score model in order to allow the sharing of credit data without divulging confidential data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the credit improvement process of Lund to include the removing of user data as taught by Grossman since Grossman teaches the motivation of removing data in credit score model in order to allow the sharing of credit data without divulging confidential data.
In reference to Claim 15:
The combination of Lund and Grossman discloses the limitations of dependent claim 14.  Lund further discloses the limitations of dependent claim 15.
The non-transitory computer readable medium according to claim 14 (see rejection of claim 14 above), 
wherein the first user is a first lender, the second user is a first borrower, and the third user is one of a second borrower or a second lender. .((Lund) in at least FIG. 9; para 0005, para 0009-0010, para 0055, para 0058, para 0086, para 0088, para 0130, para 0196, para 0281, para 0333)
With respect to the limitations “third user, second borrower, second lender, According MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
In reference to Claim 16:
The combination of Lund and Grossman discloses the limitations of dependent claim 14.  Lund further discloses the limitations of dependent claim 16
The non-transitory computer readable medium according to claim 14 (see rejection of claim 14 above),
wherein the summary report logic is further configured to provide a second share link to the third user to provide access to the third user to generate a third gamified user interface, including a third credit modification model, using information associated with the third user. ((Lund) in at least FIG. 9; FIG. 26, para 0004, para 0042, para 0065, para 0086, para 0283)
With respect to the limitations “second share link to third user”, “generate third ...user interface”, “third credit modification module associated with third user”.  According MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
In reference to Claim 17:
The combination of Lund and Grossman discloses the limitations of dependent claim 16.  Lund further discloses the limitations of dependent claim 17
The non-transitory computer readable medium according to claim 16 (see rejection of claim 16 above), further including
a lender selection logic configured to retrieve information from one or more lenders and information of one or more loans and conduct analytics to match a loan with the third credit modification model. ((Lund) in at least FIG. 1; para 0055, para 0064-0065, para 0094, para 0284) 
With respect to the limitations “third credit modification model”, According MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
Claim(s) 20 as applied to claim 11 above, and claim 22 as applied to claim 21 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0074689 A1 by Lund et al. (Lund), and further in view of US Pub No. 2014/0067650 A1 by Gardiner et al (Gardiner)
In reference to Claim 20:
Lund teaches:
The non-transitory computer readable medium according to claim 11 (see rejection of claim 11 above), wherein the gamified scenario logic is configured to 
detect selection of an actionable display element rendered as part of the first gamified user interface and transmit one or more messages [notification] to a destination, the one or more messages includes initiating a loan for the second user based on the second credit score, ... ((Lund) in at least para 0008, para 0065, para 0221, para 0244- 0245, para 0264, para 0284)
Lund does not explicitly teach:
the loan being funded when the second user achieves the second credit score.
Gardiner teaches:
detect selection of an actionable display element rendered as part of the first ... user interface and transmit one or more messages [notification] to a destination, the one or more messages includes initiating a loan for the second user based on the second credit score, ((Gardiner) in at least para 0180-0181, para 0190-0191, para 0207, para 0214-0217, para 0219, para 0222, para 0224)
Both Lund and Gardiner teach credit rating updates provided to lenders/dealers for the purpose of a loan.  Gardiner teaches credit ratings continually updated with the motivation in order to borrower credit rating to be determined to be loan qualifying credit rating and teaches the motivation of initiating a loan when a loan qualifying score is updated the updating allows the customer credit profile to be retrieved so that the system matching loan criteria of loan provided for loan funding with the result that based on borrower acceptance the loan is funded.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the credit improvement updates to lenders/dealers of Lund to include the credit updating and lending process of Gardiner since Gardiner teaches credit ratings continually updated with the motivation in order to borrower credit rating to be determined to be loan qualifying credit rating and teaches the motivation of initiating a loan when a loan qualifying score is updated the updating allows the customer credit profile to be retrieved so that the system matching loan criteria of loan provided for loan funding with the result that based on borrower acceptance the loan is funded.
In reference to Claim 22:
Lund teaches:
Device claim 22 functions corresponds to the instructions of claim 20.  Therefore, claim 22 has been analyzed and rejected as previously discussed with respect to claim 20
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2013/0124394 A1 by Takamatsu; US Patent No. 10,504,385 B1 by Harris et al; US Pub No. 2018/0122001 A1 by Bhattacharaya et al; US Patent No. 8,515,842 B2 by Papadimitriou; US Patent No. 10,943,308 B1 by Brandt et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/
 Examiner, Art Unit 3697